People v Singleton (2015 NY Slip Op 04871)





People v Singleton


2015 NY Slip Op 04871


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-02024
 (Ind. No. 9798/12)

[*1]The People of the State of New York, respondent, 
vDavid Singleton, also known as Kim Graves, appellant.


Seymour W. James, Jr., New York, N.Y. (Adrienne M. Gantt of counsel; Jessica Tsang on the brief), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Solomon Neubort of counsel; Gregory Musso on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mondo, J.), rendered January 24, 2013, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738). Counsel has informed this Court that the defendant has not authorized counsel to "take [the] risk associated with plea withdrawal," and, thus, does not wish for counsel to raise any issues relating to the validity of his plea of guilty. Upon an independent review of the record, we conclude that there are no remaining nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 U.S. 738; People v Cardwell, 98 AD3d 986; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
DILLON, J.P., LEVENTHAL, ROMAN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court